Exhibit 24.1 Power of Attorney Each person whose signature appears below, hereby authorizes and appoints Stanton E. Ross and ThomasJ. Heckman or either of them as his attorneys-in-fact with full power of substitution and re-substitution, to sign and file on his behalf individually and in each such capacity stated, below, the Annual Report of Digital Ally, Inc. on Form 10-K for the year ending December 31, 2010, and any amendments thereto to be filed with the Securities and Exchange Commission, the NASDAQ Stock Market or similar body, and otherwise, as fully as such person could do in person, hereby verifying and confirming all that said attorneys-in-fact, or their or his substitutes or substitute, may lawfully do or cause to be done by virtue hereof. Signature and Title Date /s/ Stanton E. Ross March 30, 2011 Stanton E. Ross, Director and Chief Executive Officer /s/ Leroy C. Richie March 30, 2011 Leroy C. Richie, Director /s/ Kenneth L. McCoy March 30, 2011 Kenneth L. McCoy, Director and Vice President - Marketing /s/ Elliot M. Kaplan March 30, 2011 Elliot M. Kaplan, Director /s/ Daniel F. Hutchins March 30, 2011 Daniel Hutchins, Director /s/ Bernard A. Bianchino March 30, 2011 Bernard A. Bianchino, Director /s/ Thomas J. Heckman March 30, 2011 Thomas J. Heckman, Chief Financial Officer, Secretary and Treasurer
